

W. R. GRACE & CO.
2011 STOCK INCENTIVE PLAN
[Amended and Restated, May 1, 2013]


1.Purposes. The purposes of this Plan are (a) to enable Key Persons to have
incentives related to Common Stock for the remaining pendency of the Company’s
Chapter 11 process, (b) to encourage Key Persons to increase their interest in
the growth and prosperity of the Company and to stimulate and sustain
constructive and imaginative thinking by Key Persons, (c) to further the
identification of interests of Key Persons with the interests of the Company's
stockholders, and (d) to induce the service or continued service of Key Persons
and to enable the Company to compete with other organizations offering similar
or other incentives in obtaining and retaining the services of the most highly
qualified individuals.
2.Definitions. When used in this Plan, the following terms shall have the
meanings set forth in this section 2.
Board of Directors: The Board of Directors of the Company.
cessation of service (or words of similar import): When a person ceases to be an
employee of the Company or a Subsidiary, or ceases to serve as a Director, as
appropriate. For purposes of this definition, if an entity that was a Subsidiary
ceases to be a Subsidiary, persons who immediately thereafter remain employees
of that entity (and are not employees of the Company or an entity that is a
Subsidiary) shall be deemed to have ceased service.
Change in Control: Shall be deemed to have occurred if (a) the Company
determines that any "person" (as such term is used in Sections 13(d) and 14(d)
of the Exchange Act), other than a trustee or other fiduciary holding securities
under an employee benefit plan of the Company or a corporation owned, directly
or indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company, has become the
"beneficial owner" (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of twenty (20%) percent or more of the outstanding Common Stock
of the Company (provided, however, that a Change in Control shall not be deemed
to have occurred if such person has become the beneficial owner of twenty (20%)
percent or more of the outstanding Common Stock as the result of a sale of
Common Stock by the Company that has been approved by the Board of Directors or
pursuant to a plan of reorganization which has been confirmed by the U.S.
District Court or Bankruptcy Court having jurisdiction of the Company’s Chapter
11 case, Case No. 01-01139 (JJF), pursuant to an order of such Court which is
final and nonappealable, and becomes effective); (b) individuals who are
"Continuing Directors" (as defined below) cease to constitute a majority of any
class of the Board of Directors; (c) there occurs a reorganization, merger,
consolidation or other corporate transaction involving the Company (a "Corporate
Transaction"), in each case, with respect to which the stockholders of the
Company immediately prior to such Corporate Transaction do not, immediately
after the Corporate Transaction, own fifty (50%) percent or more of the combined
voting power of the corporation resulting from such Corporate Transaction; or
(d) the stockholders of the Company approve a complete liquidation or
dissolution of the Company. "Continuing Director" means any member of the Board
of Directors who was such a member on the date on which this Plan was approved
by the Committee and any successor to such a Continuing Director who is approved
as a nominee or elected to succeed a Continuing Director by a majority of
Continuing Directors who are then members of the Board of Directors.


Code: The Internal Revenue Code of 1986, as amended, and the rules and
regulations issued thereunder.
Committee: The Compensation Committee of the Board of Directors of the Company
or any other committee or entity designated by the Board of Directors to
administer stock incentive and stock option plans of the Company and the
Subsidiaries generally or this Plan specifically. However, the grant of Stock
Incentives to individuals who are subject to Section 16 of the Exchange Act or
Section 162(m) of the Code may only be made by a Committee which consists of not
less than two (2) members of the Board of Directors of the Company, each of whom
is a "non-employee director" within the meaning of Rule 16b-3 under the Exchange
Act and an "outside director" within the meaning of Section 162(m) of the Code
and the regulations thereunder.

1



--------------------------------------------------------------------------------



Common Stock: The common stock of the Company, par value $.01 per share, or such
other class of shares or other securities or property as may be applicable
pursuant to the provisions of section 9.


Company: W. R. Grace & Co., a Delaware corporation.


Continuing Director: The meaning set forth in the definition of "Change in
Control" above.


Corporate Transaction: The meaning set forth in the definition of "Change in
Control" above.


Covered Employee: A Key Person of the Company or a Subsidiary who is subject to
Code Section 162(m).


Director: A member of the Board of Directors of the Company who is not an
employee of the Company.


Effective Date: The date that the Plan becomes effective in accordance with
section 10.


Exchange Act: The Securities Exchange Act of 1934, as amended.
Exercise Period: The meaning set forth in section 15(a)(iii) of this Plan.
Fair Market Value: (a) The mean between the high and low sales prices of a share
of Common Stock in New York Stock Exchange composite transactions on the
applicable date, as reported in The Wall Street Journal or another newspaper of
general circulation, or, if no sales of shares of Common Stock were reported for
such date, on the next preceding date for which such sales were so reported, or,
if the shares are not traded on the New York Stock Exchange, (b) the fair market
value of a share of Common Stock determined in accordance with any other
reasonable method approved by the Committee in such a manner as to comply with
Code Section 409A.
Incentive Stock Option: An Option that states that it is an incentive stock
option and that is intended to meet the requirements of Section 422 of the Code
and the regulations thereunder applicable to incentive stock options, as in
effect from time to time.
issuance (or words of similar import): The issuance of authorized but unissued
Common Stock or the transfer of issued Common Stock held by the Company or a
Subsidiary.
Key Person: Either (i) an employee of the Company or a Subsidiary who, in the
opinion of the Committee, has contributed or can contribute significantly to the
growth and successful operations of the Company or one or more Subsidiaries, as
determined by the Committee, or (ii) a Director. The grant of a Stock Incentive
to an employee shall be deemed a determination by the Committee that such person
is a Key Person.
Net Exercise Option: An Option described in section 7 hereof.
Nonstatutory Stock Option: An Option that is not an Incentive Stock Option.
Option: An option granted under this Plan to purchase shares of Common Stock.
Option Agreement: An agreement setting forth the terms of an Option.
Performance Award: A Stock Incentive that is awarded in accordance with the
provisions of section 16 of this Plan.
PBUs: As defined in section 5(e) of this Plan.
Performance Measure: One or more of the following criteria, or such other
operating objectives, with respect to a Performance Award, selected by the
Committee to measure performance of the Company or any Subsidiary or other
business division of same for a Performance Period, whether in absolute or
relative terms: basic or diluted

2



--------------------------------------------------------------------------------



earnings per share of Common Stock; revenue; operating income; net income
(either before or after taxes); earnings and/or net income before interest and
taxes; earnings and/or net income before interest, taxes, depreciation and
amortization; return on capital; return on equity; return on assets; net cash
provided by operations; free cash flow; Common Stock price; economic profit;
economic value added; total stockholder return; gross margins and costs. Each
such measure shall be determined in accordance with generally accepted
accounting principles as consistently applied and, as determined by the
independent accountants of the Company in the case of a Performance Award to a
Covered Employee, to the extent intended to meet the performance-based
compensation exception under Code Section 162(m), or as determined by the
Committee for other Performance Awards, adjusted to omit the effects of
extraordinary items, gain or loss on the disposal of a business segment, unusual
or infrequently occurring events and transactions and cumulative effects of
changes in accounting principles
Performance Period: A period of not less than one year over which the
achievement of targets for Performance Measures is determined.
Plan: The 2011 Stock Incentive Plan of the Company herein set forth, as the same
may from time to time be amended.
Post-2012 Share Limit: As defined in section 4(a) of this Plan.
Service: Service to the Company or a Subsidiary as an employee or as a Director
(as appropriate). “To serve” has a correlative meaning.
Stock Award: An issuance of shares of Common Stock or an undertaking (other than
an Option) to issue such shares in the future.


Spread: The meaning set forth in section 15(a)(iii) of this Plan.


Stock Incentive: A stock incentive granted under this Plan in one of the forms
provided for in section 3.
Subsidiary: A corporation (or other form of business association) of which
shares (or other ownership interests) having fifty (50%) percent or more of the
voting power regularly entitled to vote for directors (or equivalent management
rights) are owned, directly or indirectly, by the Company, or any other entity
designated as such by the Board of Directors with respect to whose employees
Common Stock would constitute “service recipient stock” as defined under
Treasury Regulations Section 1.409A-1(b)(5)(iii) or any successor provision;
provided, however, that in the case of an Incentive Stock Option, the term
"Subsidiary" shall mean a Subsidiary (as defined by the preceding clause) that
is also a "subsidiary corporation" as defined in Section 424(f) of the Code and
the regulations thereunder, as in effect from time to time.
3.     Grants of Stock Incentives. (a) Subject to the provisions of this Plan,
the Committee may at any time and from time to time, grant Stock Incentives
under this Plan to, and only to, Key Persons.
(b)The Committee may grant a Stock Incentive to be effective at a specified
future date or upon the future occurrence of a specified event. For the purposes
of this Plan, any such Stock Incentive shall be deemed granted on the date it
becomes effective. An agreement or other commitment to grant a Stock Incentive
that is to be effective in the future shall not be deemed the grant of a Stock
Incentive until the date on which such Stock Incentive becomes effective.
(c)A Stock Incentive may be granted in the form of:
(i)    a Stock Award, or
(ii)an Option, or
(iii)a Net Exercise Option, or

3



--------------------------------------------------------------------------------



(iv)a combination of a Stock Award, an Option and/or Net Exercise     Option.
4.     Stock Subject to this Plan. (a) Subject to the provisions of paragraphs
(c) and (d) of this section 4 and the provisions of section 9, the maximum
number of shares of Common Stock that may be issued pursuant to Stock Incentives
granted under this Plan shall not exceed 2.1 Million (2,100,000); provided that,
additional shares of Common Stock may be issued pursuant to Stock Incentives
granted under this Plan during the period commencing April 22, 2013 and ending
upon the termination of this Plan in accordance with the provisions of section
10, not to exceed 800 thousand (800,000) shares of Common Stock (the “Post-2012
Share Limit”). Authorized but unissued shares of Common Stock and issued shares
of Common Stock held by the Company or a Subsidiary, whether acquired
specifically for use under this Plan or otherwise, may be used for purposes of
this Plan.
(b)If any shares of Common Stock subject to a Stock Incentive shall not be
issued and shall cease to be issuable because of the termination, in whole or in
part, of such Stock Incentive or for any other reason, or if any such shares
shall, after issuance, be reacquired by the Company or a Subsidiary from the
recipient of such Stock Incentive, or from the estate of such recipient, for any
reason, such shares shall no longer be charged against the limitation provided
for in paragraph (a) of this section 4 and may again be made subject to Stock
Incentives; provided that, no more than 800 thousand (800,000) shares of Common
Stock (adjusted as provided in section 9) may be issued under this Plan during
the period commencing April 22, 2013 and ending upon the expiration of the Plan
in accordance with the provisions of section 10.
(c)The maximum number of shares of Common Stock that may be subject to Stock
Incentives granted to any one Covered Employee during any one calendar year
shall be limited to 1,000,000 shares of Common Stock (subject to adjustment as
provided in section 9). To the extent required by Section 162(m) of the Code and
so long as Section 162(m) of the Code is applicable to persons eligible to
participate in the Plan, shares of Common Stock subject to the maximum in the
preceding sentence with respect to which the related Stock Incentive is
terminated, surrendered or canceled shall nonetheless continue to be taken into
account with respect to such maximum for the calendar year in which granted.
(d)Notwithstanding any other provision of this Plan, for each share of Common
Stock issued under the Plan as a Stock Award, three (3) shares of the limit
specified in paragraph (a) of this section 4 shall be regarded as utilized; and
for each share of Common Stock that is covered by a grant of an Option under the
Plan, one (1) share of that limit will be regarded as utilized (subject to the
provisions of section 7 with respect to Net Exercise Options); provided that (i)
for each share of Common Stock issued under this Plan as a Stock Award to any
Director on or after April 22, 2013, only one (1) share of the Post-2012 Share
Limit shall be regarded as utilized and (ii) for each share of Common Stock
issued under this Plan as a Stock Award in accordance with section 5(e) below to
settle PBUs, only one (1) share of the Post-2012 Share Limit shall be regarded
as utilized.
5.     Stock Awards. Except as otherwise provided in section 12, Stock
Incentives in the form of Stock Awards shall be subject to the following
provisions:
(a)For purposes of this Plan, all shares of Common Stock subject to a Stock
Award shall be valued at not less than one hundred (100%) percent of the Fair
Market Value of such shares on the date such Stock Award is granted, regardless
of whether or when such shares are issued pursuant to such Stock Award and
whether or not such shares are subject to restrictions affecting their value.
(b)Shares of Common Stock subject to a Stock Award may be issued to a Key Person
at the time the Stock Award is granted, or at any time subsequent thereto, or in
installments from time to time. In the event that any such issuance shall not be
made at the time the Stock Award is granted, the Stock Award may provide for the
payment to such Key Person, either in cash or shares of Common Stock, of amounts
not exceeding the dividends that would have been payable to such Key Person in
respect of the number of shares of Common Stock subject to such Stock Award (as
adjusted under section 9) if such shares had been issued to such Key Person at
the time such Stock Award was granted. Any Stock Award may provide that the
value of any shares of Common Stock subject to such Stock Award may be paid in
cash, on each date on which shares would otherwise have been issued, in an
amount equal to the Fair Market Value on such date of the shares that would
otherwise have been issued.

4



--------------------------------------------------------------------------------



(c)The material terms of each Stock Award shall be determined by the Committee.
Each Stock Award shall be evidenced by a written instrument consistent with this
Plan. It is intended that a Stock Award would be (i) made contingent upon the
attainment of one or more specified objectives and (ii) subject to restrictions
on the sale or other disposition of the Stock Award or the shares subject
thereto for a period of two or more years; provided, however, that (x) a Stock
Award may include restrictions and limitations in addition to those provided for
herein and (y) of the total number of shares specified in paragraph (a) of
section 4 (subject to adjustment as specified therein), up to five (5%) percent
may be subject to Stock Awards not subject to clause (i) or clause (ii) of this
sentence.
(d)A Stock Award shall be granted for such lawful consideration as may be
provided therein.
(e)PBUs. Notwithstanding any other provision of this Plan to the contrary,
“performance based units” granted by the Committee to any Key Person on or after
April 22, 2013 under the Company’s 2013 Long-Term Incentive Plan or any
subsequent long-term incentive plan, but before the date the Company emerges
from protection under Chapter 11 of the U.S. Bankruptcy Code (“PBUs”), shall be
settled through Stock Awards of Common Stock under this Plan at the discretion
of the Committee, if the Key Person is, at the time the PBUs are granted,
designated by the Committee as an employee who will be subject to minimum Common
Stock holding guidelines or requirements of the Company; even if such settlement
occurs after the date the Company emerges from such protection.
6.    Options. Except as otherwise provided in section 12, Stock Incentives in
the form of Options shall be subject to the following provisions:
(a)The purchase price per share of Common Stock shall not be less than one
hundred (100%) percent of the Fair Market Value of a share of Common Stock on
the date the Option is granted; and such purchase price per share of Common
Stock shall not be reduced, by action of the Board of Directors or otherwise, at
any time after the date the Option is granted (subject to section 9 hereof). The
purchase price and any withholding tax that may be due on the exercise of an
Option may be paid in cash, or, if so provided in the Option Agreement, (i) in
shares of Common Stock (including shares issued pursuant to the Option being
exercised and shares issued pursuant to a Stock Award granted subject to
restrictions as provided for in paragraph (c) of section 5), or (ii) in a
combination of cash and such shares; provided, however, that no shares of Common
Stock delivered in payment of the purchase price may be "immature shares," as
determined in accordance with generally accepted accounting principles in effect
at the time. Any shares of Common Stock delivered to the Company in payment of
the purchase price or withholding tax shall be valued at their Fair Market Value
on the date of exercise. No indication of ownership of shares of Common Stock
shall be issued upon the exercise of an Option until the purchase price for such
shares has been paid in full and arrangements have been made for any tax
withholding due.
(b)If so provided in the Option Agreement (but subject to paragraph (i) of this
section 6), the Company shall, upon the request of the holder of the Option and
at any time and from time to time, cancel all or a portion of the Option then
subject to exercise and either (i) pay the holder an amount of money equal to
the excess, if any, of the Fair Market Value, at such time or times, of the
shares subject to the portion of the Option so canceled over the purchase price
for such shares; or (ii) issue shares of Common Stock to the holder with a Fair
Market Value, at such time or times, equal to such excess; or (iii) pay such
excess by a combination of money and shares.
(c)Each Option may be exercisable in full at the time of grant, or may become
exercisable in one or more installments and at such time or times or upon the
occurrence of such events, as may be specified in the Option Agreement, as
determined by the Committee. Unless otherwise provided in the Option Agreement,
an Option, to the extent it is or becomes exercisable, may be exercised at any
time in whole or in part until the expiration or termination of such Option.
(d)Each Option shall be exercisable during the life of the holder only by him
and, after his death, only by his estate or by a person who acquires the right
to exercise the Option by will or the laws of descent and distribution. An
Option, to the extent that it shall not have been exercised or canceled, shall
terminate as follows after the holder ceases to serve: (i) if the holder shall
voluntarily cease to serve without the consent of the Committee or shall have
his service terminated for cause, the Option shall terminate immediately upon
cessation of service; (ii) if the holder shall cease to serve by reason of
death, incapacity or retirement under a retirement plan of the Company or a
Subsidiary,

5



--------------------------------------------------------------------------------



the Option shall terminate three years after the date on which he ceased to
serve; and (iii) except as provided in the next sentence, in all other cases the
Option shall terminate three months after the date on which the holder ceased to
serve unless the Committee shall approve a longer period (which approval may be
given before or after cessation of service) not to exceed three years. If the
holder shall die or become incapacitated during the three (3) month period (or
such longer period as the Committee may approve) referred to in the preceding
clause (iii), the Option shall terminate three (3) years after the date on which
he ceased to serve. A leave of absence for military or governmental service or
other purposes shall not, if approved by the Committee (which approval may be
given before or after the leave of absence commences), be deemed a cessation of
service within the meaning of this paragraph (d). Notwithstanding the foregoing
provisions of this paragraph (d) or any other provision of this Plan, no Option
shall be exercisable after expiration of a period of five (5) years and one (1)
month from the date the Option is granted and no Incentive Stock Option shall be
exercisable after expiration of a period of five (5) years from the date the
Option is granted. Except as otherwise provided in Code Section 409A, where a
Nonstatutory Option is granted for a term of less than five (5) years and one
(1) month, the Committee may, at any time prior to the expiration of the Option,
extend its term for a period ending not later than five (5) years and one (1)
month from the date the Option was granted. Such an extension shall not be
deemed the grant of a new Option under this Plan.
(e)No Option nor any right thereunder may be assigned or transferred except by
will or the laws of descent and distribution and except, in the case of a
Nonstatutory Option, pursuant to a qualified domestic relations order (as
defined in the Code), unless otherwise provided in the Option Agreement.
(f)An Option may, but need not, be an Incentive Stock Option; provided, however,
that (i) no Incentive Stock Option may be granted more than ten years after the
earlier of adoption of the Plan by the Committee or approval by the Company’s
stockholders; (ii) the exercise price of any Incentive Stock Option granted to a
Key Person who owns (within the meaning of Section 422(b)(6) of the Code, after
the application of the attribution rules in Section 424(d) of the Code) more
than ten (10%) percent of the total combined voting power of all classes of
shares of stock of the Company or any parent or Subsidiary of the Company shall
be not less than one hundred ten (110%) percent of the Fair Market Value of the
Common Stock on the grant date and the term of such stock option shall not
exceed five (5) years; (iii) the aggregate Fair Market Value (determined as of
the time an Incentive Stock Option is granted) of the shares subject to each
installment becoming exercisable for the first time in any calendar year under
Incentive Stock Options granted (under all plans, including this Plan, of his
employer corporation and its parent and subsidiary corporations) to the Key
Person to whom such Incentive Stock Option is granted shall not exceed $100,000;
(iv) Incentive Stock Options shall only be issued to Key Persons who are
employees of the Company or of a Subsidiary; and (v) no stock option issued
under the Plan shall be an Incentive Stock Option unless the Plan is approved by
the stockholders of the Company within twelve (12) months of its adoption by the
Committee.
(g)The material terms of each Option shall be determined by the Committee. Each
Option shall be evidenced by a written instrument consistent with this Plan and
shall specify whether the Option is an Incentive Stock Option or a Nonstatutory
Option. An Option may include restrictions and limitations in addition to those
provided for in this Plan.
(h)Options shall be granted for such lawful consideration as may be provided for
in the Option Agreement.
(i)Subject to section 9 hereof, no transaction or series of transactions shall
have the effect of exchanging all or any portion of any Option granted under
this Plan (a "Previously Granted Option") for, or replacing all or any portion
of any Previously Granted Option with, a new Option, where the purchase price
per share of Common Stock under the new Option is less than such purchase price
applicable under the Previously Granted Option.
7.    Net Exercise Options. A “Net Exercise Option” is an Option that is a
Nonstatutory Stock Option, where the applicable Option Agreement specifies that
the Company will reduce the number of shares issued under the Option upon
exercise by the minimum whole number of shares with a Fair Market Value
sufficient to pay the aggregate exercise price of the exercised shares. (If the
Fair Market Value of the whole number of shares withheld exceeds the aggregate
exercise price of the exercised shares, the excess fractional share shall be
forfeited by the Option holder.) Shares of Common Stock that are withheld to pay
the exercise price on a Net Exercise Option shall not be charged against the
limitation provided for in paragraph (a) of section 4 and may again be made
subject to Stock Incentives.

6



--------------------------------------------------------------------------------



8.     Combination of Stock Awards and Options. Stock Incentives authorized by
paragraph (c)(iv) of section 3 in the form of combinations of Stock Awards and
Options shall be subject to the following provisions:
(a)     A Stock Incentive may be a combination of any form of Stock Award and
any form of Option; provided, however, that the terms and conditions of such a
Stock Incentive pertaining to a Stock Award are consistent with section 5 and
the terms and conditions of such a Stock Incentive pertaining to an Option are
consistent with section 6 and in the case of an Incentive Stock Option, the
combination is not in violation of Treasury Regulations Section 1.422-5(d).
(b)Such a combination Stock Incentive shall be subject to such other terms and
conditions as may be specified therein, including without limitation a provision
terminating in whole or in part a portion thereof upon the exercise in whole or
in part of another portion thereof.
(c)The material terms of each combination Stock Incentive shall be determined by
the Committee. Each combination Stock Incentive shall be evidenced by a written
instrument consistent with this Plan.


9.     Adjustment Provisions. (a) In the event that any reclassification,
split-up (whether by a dividend payable in Common Stock or otherwise), or
consolidation of the Common Stock shall be effected, or the outstanding shares
of Common Stock are, in connection with a merger or consolidation of the Company
or a sale by the Company of all or a part of its assets, exchanged for a
different number or class of shares of stock or other securities or property of
the Company or for shares of the stock or other securities or property of any
other corporation or person; (i) the number, kind, and class of shares or other
securities or property that may be issued pursuant to Stock Incentives
thereafter granted, (ii) the number, kind and class of shares or other
securities or property that have not been issued under outstanding Stock
Incentives; (iii) the purchase price to be paid per share or other unit under
outstanding Stock Incentives; and (iv) the price to be paid per share or other
unit by the Company or a Subsidiary for shares or other securities or property
issued pursuant to Stock Incentives that are subject to a right of the Company
or a Subsidiary to re-acquire such shares or other securities or property, shall
in each case be equitably adjusted as determined by the Committee.


(b)     In the event that there shall occur any spin-off or other distribution
of assets of the Company to its shareholders (including without limitation an
extraordinary dividend), (i) the number, kind and class of shares or other
securities or property that may be issued pursuant to Stock Incentives
thereafter granted, (ii) the number, kind and class of shares or other
securities or property that have not been issued under outstanding Stock
Incentives, (iii) the purchase price to be paid per share or other unit under
outstanding Stock Incentives, and (iv) the price to be paid per share or other
unit by the Company or a Subsidiary for shares or other securities or property
issued pursuant to Stock Incentives that are subject to a right of the Company
or a Subsidiary to re-acquire such shares or other securities or property, shall
in each case be equitably adjusted as determined by the Committee.
10.    Term. This Plan was originally approved by the Board of Directors and the
Committee on February 24, 2011 and by the U.S. Bankruptcy Court on April 8,
2011. The amendment and restatement of this Plan was approved by the Board and
Committee on May 1, 2013, and by the Court on April 16, 2013. This Plan shall
expire on the date the Company emerges from protection under Chapter 11 of the
U.S. Bankruptcy Code, subject to the provisions of section 5(e) with respect to
Stock Awards utilized to settle PBUs after such date.
11.    Administration. (a) This Plan shall be administered by the Committee,
which shall have full authority to act in the matter of selection of Key Persons
and in granting Stock Incentives to them and such other authority as is granted
to the Committee by this Plan. Notwithstanding any other provision of this Plan,
the Board of Directors may exercise any and all powers of the Committee with
respect to this Plan, except to the extent that the possession or exercise of
any power by the Board of Directors would cause any Stock Incentive to become
subject to, or to lose an exemption from, Section 162(m) of the Code or Section
16(b) of the Exchange Act.
(b)The Committee may establish such rules and regulations, not inconsistent with
the provisions of this Plan, as it deems necessary to determine eligibility to
be granted Stock Incentives under this Plan and for the proper administration of
this Plan, and the Committee may amend or revoke any rule or regulation so
established. The Committee may make such determinations and interpretations
under or in connection with this Plan as it deems necessary or advisable. All
such rules, regulations, determinations and interpretations shall be binding and
conclusive upon the Company, its Subsidiaries, its shareholders and its
directors, officers and employees, and upon their respective

7



--------------------------------------------------------------------------------



legal representatives, beneficiaries, successors and assigns, and upon all other
persons claiming under or through any of them.
(c)Members of the Board of Directors and members of the Committee acting under
this Plan shall be fully protected in relying in good faith upon the advice of
counsel and shall incur no liability in the performance of their duties, except
as otherwise provided by applicable law.
12.    General Provisions. (a) Nothing in this Plan or in any instrument
executed pursuant hereto shall confer upon any person any right to continue in
the service of the Company or a Subsidiary, or shall affect the right of the
Company or of a Subsidiary to terminate the service of any person with or
without cause.
(b)     No shares of Common Stock shall be issued pursuant to a Stock Incentive
unless and until all legal requirements applicable to the issuance of such
shares have, in the opinion of counsel to the Company, been complied with. In
connection with any such issuance, the person acquiring the shares shall, if
requested by the Company, give assurances, satisfactory to counsel to the
Company, in respect of such matters as the Company or a Subsidiary may deem
desirable to assure compliance with all applicable legal requirements.
(c)No person (individually or as a member of a group), and no beneficiary or
other person claiming under or through him, shall have any right, title or
interest in or to any shares of Common Stock allocated or reserved for the
purposes of this Plan or subject to any Stock Incentive, except as to such
shares of Common Stock, if any, as shall have been issued to him.
(d)In the case of a grant of a Stock Incentive to a Key Person who is employed
by a Subsidiary, such grant may provide for the issuance of the shares covered
by the Stock Incentive to the Subsidiary, for such consideration as may be
provided or as a contribution to the Subsidiary’s capital, upon the condition or
understanding that the Subsidiary will transfer the shares to the Key Person in
accordance with the terms of the Stock Incentive.
(e)In the event the laws of a country in which the Company or a Subsidiary has
employees prescribe certain requirements for Stock Incentives to qualify for
advantageous tax treatment under the laws of that country (including, without
limitation, laws establishing options analogous to Incentive Stock Options), the
Committee, may, for the benefit of such employees, amend, in whole or in part,
this Plan and may include in such amendment additional provisions for the
purposes of qualifying the amended plan and Stock Incentives granted thereunder
under such laws; provided, however, that (i) the terms and conditions of a Stock
Incentive granted under such amended plan may not be more favorable to the
recipient than would be permitted if such Stock Incentive had been granted under
this Plan as herein set forth, (ii) all shares allocated to or utilized for the
purposes of such amended plan shall be subject to the limitations of section 4,
and (iii) the provisions of the amended plan may restrict but may not extend or
amplify the provisions of sections 9 and 13.
(f)The Company or a Subsidiary may make such provisions as either may deem
appropriate for the withholding of any taxes that the Company or a Subsidiary
determines is required to be withheld in connection with any Stock Incentive.
(g)Nothing in this Plan is intended to be a substitute for, or shall preclude or
limit the establishment or continuation of, any other plan, practice, or
arrangement for the payment of compensation or benefits to directors, officers,
or employees generally, or to any class or group of such persons, that the
Company or any Subsidiary now has or may hereafter put into effect, including,
without limitation, any incentive compensation, retirement, pension, group
insurance, stock purchase, stock bonus, or stock option plan.
(h)Stock Incentives under the Plan are intended to be either exempt from Code
Section 409A or in compliance with Code Section 409A and the Plan shall be so
administered and interpreted. Any Stock Award which does not meet the
requirements for a “short-term deferral” under Treasury Regulations Section
1.409A-1(b)(4) or is otherwise not exempt from Section 409A will be issued
pursuant to an agreement that complies with Section 409A. The Committee shall
take no action under the Plan that would cause a Stock Incentive under the Plan
to fail to either be exempt from Code Section 409A or in compliance with Code
Section 409A. Notwithstanding the foregoing, Stock

8



--------------------------------------------------------------------------------



Incentive recipients are solely responsible for the tax consequences to them of
Stock Incentives under the Plan including any tax consequences under Code
Section 409A.
13.    Acquisitions. If the Company or any Subsidiary should merge or
consolidate with, or purchase stock or assets or otherwise acquire the whole or
part of the business of, another entity, the Company, upon the approval of the
Committee, (a) may assume, in whole or in part and with or without modifications
or conditions, any stock incentives granted by the acquired entity to its
directors, officers, employees or consultants in their capacities as such, or
(b) may grant new Stock Incentives in substitution therefor. Any such assumed or
substitute Stock Incentives may contain terms and conditions inconsistent with
the provisions of this Plan (including the limitations set forth in paragraph
(d) of section 4), including additional benefits for the recipient; provided,
however, that if such assumed or substitute Stock Incentives are Incentive Stock
Options, such terms and conditions are permitted under the plan of the acquired
entity. For the purposes of any applicable plan provision involving time or a
date, a substitute Stock Incentive shall be deemed granted as of the date of
grant of the original stock incentive.
14.    Amendments and Termination. (a) Anytime subsequent to the Effective Date,
this Plan may be amended or terminated by the Committee; provided, however,
that, without the approval of the stockholders of the Company, no amendment
shall be made that (i) causes this Plan to cease to comply with applicable law;
(ii) permits any person who is not a Key Person to be granted a Stock Incentive
(except as otherwise provided in section 13); (iii) increases the maximum number
of shares of Common Stock that may be issued pursuant to Stock Incentives
granted under this Plan (subject to the provisions of section 4(c) and the
provisions of section 9); (iv) amends the provisions of paragraph (d) of section
4, paragraph (a) of section 5 or paragraph (a) or paragraph (f) of section 6 to
permit shares to be valued at, or to have a purchase price of, respectively,
less than the percentage of Fair Market Value specified therein; (v) amends
section 10 to extend the date set forth therein; or (vi) amends this section 14.
(b)    No amendment or termination of this Plan shall adversely affect any Stock
Incentive theretofore granted, and no amendment of any Stock Incentive granted
pursuant to this Plan shall adversely affect such Stock Incentive, without the
consent of the holder thereof.
15.    Change in Control Provisions. (a) Notwithstanding any other provision of
this Plan to the contrary, in the event of a Change in Control:
(i)Any Options outstanding as of the date on which such Change in Control
occurs, and which are not then exercisable and vested, shall become fully
exercisable and vested to the full extent of the original grant;
(ii)All restrictions and deferral limitations applicable to Stock Incentives
shall lapse, and Stock Incentives shall become free of all restrictions and
become fully vested and transferable to the full extent of the original grant;
(iii)During the sixty (60) day period from and after a Change in Control (the
"Exercise Period"), unless the Committee shall determine otherwise at the time
of grant, the holder of an Option shall have the right, in lieu of the payment
of the purchase price for the shares of Common Stock being purchased under the
Option, by giving notice to the Company, to elect (within the Exercise Period)
to surrender all or part of the Option to the Company and to receive cash,
within thirty (30) days after such notice, in an amount equal to the amount by
which the Fair Market Value per share of Common Stock on the date of such
election shall exceed the purchase price per share of Common Stock under the
Option (the "Spread") multiplied by the number of shares of Common Stock subject
to the Option as to which the right subject to this section 15(a)(iii) shall
have been exercised; and
(iv)The Committee shall take such action as it deems appropriate and equitable
to effectuate the purposes of this Plan and to protect the grantees of Options,
which action may include, without limitation, any one or more of the following,
provided such action is in compliance with Code Section 409A if applicable: (i)
acceleration or change of the exercise and/or expiration dates of any Option to
require that exercise be made, if at all, prior to the Change in Control; (ii)
cancellation of any Option upon payment to the holder in cash of the Fair Market
Value of the shares subject to such Option as of the date of (and, to the extent
applicable, as established for purposes of) the Change in Control, less the
aggregate exercise price, if any, of the Option; and (iii) in any case where
equity securities of another entity are proposed to be delivered in exchange for
or with respect to shares of Common Stock of the

9



--------------------------------------------------------------------------------



Company, arrangements to have such other entity replace the Options granted
hereunder with awards with respect to such other securities, with appropriate
adjustments in the number of shares subject to, and the exercise prices under,
the Option.


16.    Performance Awards


(a)    The Committee, in its discretion, may authorize the granting, vesting,
payment and/or delivery of any form of Stock Incentive as Performance Awards to
such Key Persons upon achievement of such targets for Performance Measures
during a Performance Period as are selected by the Committee. The Committee, in
its discretion, shall determine the Key Persons eligible for Performance Awards,
the targets for Performance Measures to be achieved during each Performance
Period, and the type, amount, and terms and conditions of any Performance
Awards. Performance Awards may be granted either alone or in addition to other
Stock Incentives made under the Plan.


(b)    If the Company is subject to Code Section 162(m), in connection with any
Performance Awards granted to a Covered Employee which are intended to meet the
performance-based compensation exception under Code Section 162(m), the
Committee shall (i) establish in the Performance Award Agreement the specific
targets relative to the Performance Measures which must be attained before the
respective Performance Award is granted, vests, or is otherwise paid or
delivered, (ii) provide in the applicable Performance Award Agreement the method
for computing the portion of the Performance Award which shall be granted,
vested, paid and/or delivered if the target or targets are attained in full or
part, and (iii) at the end of the relevant Performance Period and prior to any
such grant, vesting, payment or delivery certify the extent to which the
applicable target or targets were achieved and whether any other material terms
were in fact satisfied. The specific targets and the method for computing the
portion of such Performance Award which shall be granted, vested, paid or
delivered to any Covered Employee shall be established by the Committee prior to
the earlier to occur of (A) ninety (90) days after the commencement of the
Performance Period to which the Performance Measure applies and (B) the elapse
of twenty-five (25%) percent of the Performance Period and in any event while
the outcome is substantially uncertain. In interpreting Plan provisions
applicable to Performance Measures and Performance Awards which are intended to
meet the performance-based compensation exception under Code Section 162(m), it
is the intent of the Plan to conform with the standards of Section 162(m) of the
Code and Treasury Regulations Section 1.162-27(e)(2), and the Committee in
interpreting the Plan shall be guided by such provisions.












Amended and Restated, May 1, 2013



10

